                                                                     Case 2:20-cv-00221-RFB-NJK Document 1 Filed 01/31/20 Page 1 of 11




                                                                 1   J. BRUCE ALVERSON, ESQ.
                                                                     Nevada Bar No. 1339
                                                                 2   KARIE N. WILSON, ESQ.
                                                                     Nevada Bar No. 7957
                                                                 3   ALVERSON TAYLOR & SANDERS
                                                                     6605 Grand Montecito Pkwy, Ste. 200
                                                                 4   Las Vegas, NV 89149
                                                                     702-384-7000 Phone
                                                                 5   702-385-7000 Fax
                                                                     Attorneys for Defendants
                                                                 6

                                                                 7                              UNITED STATES DISTRICT COURT
                                                                                                     DISTRICT OF NEVADA
                                                                 8

                                                                 9   LORI FORMICA; JOSHUA FORMICA and                    CASE NO:
                                                                     TYLER AKERS,
                                                                10
ALVERSON TAYLOR & SANDERS




                                                                11                               Plaintiffs,
                            6605 GRAND MONTECITO PKWY STE 200




                                                                12   v.
                                    LAS VEGAS, NV 89149
                                        (702) 384-7000




                                                                13   RAMON DE LEON CARTER;
                                          LAWYERS




                                                                     MIHIR TRANSPORTATION, INC.;
                                                                14   DOES 1-10; and ROE CORPORATIONS
                                                                     11-20, inclusive,
                                                                15
                                                                                             Defendants.
                                                                16   __________________________________________

                                                                17         DEFENDANT MIHIR TRANSPORTATION, INC.’S NOTICE OF REMOVAL

                                                                18   TO:    DEBRA KEMPI, Clerk, United States District Court for the District of Nevada

                                                                19          PLEASE TAKE NOTICE that Defendant MIHIR TRANSPORTATION, INC. hereby

                                                                20   removes to this Court the state court action entitled “LORI FORMICA; JOSHUA FORMICA

                                                                21   and TYLER AKERS, Plaintiff v. RAMON DE LEON CARTER; MIHIR TRANSPORTATION,

                                                                22   INC., Defendants,” Case No. A-19-806817-C filed in the Eighth Judicial District Court for the

                                                                23   State of Nevada, County of Clark. A copy of the Complaint is attached hereto as Exhibit A. The

                                                                24   grounds for removal are:
                                                                                                                   1                                      KNW 26524
                                                                     Case 2:20-cv-00221-RFB-NJK Document 1 Filed 01/31/20 Page 2 of 11




                                                                 1            1.      This Court has original subject matter jurisdiction over this action pursuant to 28

                                                                 2   U.S.C. § 1332 and 28 U.S.C. §§ 1441(a)-(c), in that it is a civil action between Plaintiffs, citizens

                                                                 3   of Nevada, Defendants who are citizens of diverse residency, neither of which reside in Nevada,

                                                                 4   and the matter in controversy exceeds $75,000.00, exclusive of interest and costs, as set forth

                                                                 5   below.

                                                                 6            2.      Based upon information and belief, Plaintiffs LORI FORMICA; JOSHUA

                                                                 7   FORMICA and TYLER AKERS are all citizens of Clark County, Nevada, as indicated in the

                                                                 8   Complaint. See Complaint ¶ 1-3.

                                                                 9            3.      Defendant RAMON DE LEON CARTER is a resident of the State of California,

                                                                10   as indicated in the Complaint. See Complaint ¶ 4.
ALVERSON TAYLOR & SANDERS




                                                                11            4.      Defendant MIHIR TRANSPORTATION, INC. is a corporation incorporated in
                            6605 GRAND MONTECITO PKWY STE 200




                                                                12   California, with its principal place of business in California.
                                    LAS VEGAS, NV 89149
                                        (702) 384-7000




                                                                13            5.      The   Defendants    sued   as   DOES     I through     X,   inclusive   and   ROE
                                          LAWYERS




                                                                14   CORPORATIONS I through X, inclusive, are fictitious parties and not relevant to the

                                                                15   determination of subject matter jurisdiction. See 28 U.S.C. § 1441(a) (stating “For purposes of

                                                                16   removal under this chapter, the citizenship of defendants sued under fictitious names shall be

                                                                17   disregarded”).

                                                                18            6.      Upon information and belief, the amount in controversy, exclusive of interest and

                                                                19   costs, exceeds $75,000.00. All three Plaintiffs were transported from the scene of the subject

                                                                20   motor vehicle collision via ambulance to William Bee Ririe Hospital in Ely, Nevada. Officer

                                                                21   Nelson Bleak of the Nevada Highway Patrol reported that Plaintiffs LORI FORMICA and

                                                                22   TILER AKERS’ injuries rated “A” in severity and Plaintiff JOSHUA FORMICA allegedly

                                                                23   sustained injuries rated “B.” As set forth in their Complaint, Plaintiffs allege that they were

                                                                24   “seriously injured and caused to suffer intense physical and mental pain, shock, and agony, some

                                                                                                                       2                                         KNW 26524
                                                                     Case 2:20-cv-00221-RFB-NJK Document 1 Filed 01/31/20 Page 3 of 11




                                                                 1   of which may be permanent and disabling in nature.” Complaint ¶ 15. Further, Plaintiffs alleged

                                                                 2   loss of income, loss of future earning capacity, loss of household services, pain and suffering

                                                                 3   damages, and hedonic damages. Complaint ¶ 17.

                                                                 4          7.      Venue is appropriate in this Court pursuant to 28 U.S.C. §§ 1441(a) and 1446(a)-

                                                                 5   (b) and Local Rule 8-1. This action was originally brought in the Eighth Judicial District for

                                                                 6   Clark County, State of Nevada.

                                                                 7          8.      This notice of removal is timely filed within thirty (30) days after receipt of the

                                                                 8   paper that makes this case removable as required by 28 U.S.C. § 1446(b), in that it is filed within

                                                                 9   thirty (30) days following the service of the Summons and Complaint. Defendant MIHIR

                                                                10   TRANSPORTATION, INC. was served with the Complaint on January 22, 2020. Upon
ALVERSON TAYLOR & SANDERS




                                                                11   information and belief, Defendant RAMON DE LEON CARTER has not been served with the
                            6605 GRAND MONTECITO PKWY STE 200




                                                                12   Summons and Complaint.
                                    LAS VEGAS, NV 89149
                                        (702) 384-7000




                                                                13          12.     Pursuant to 28 U.S.C. 1446(d), Defendant has prepared and will file with the
                                          LAWYERS




                                                                14   Clerk of the Eighth Judicial District Court a Notice of Removed Action.

                                                                15          Dated this 31st day of January, 2020.

                                                                16                                                        ALVERSON TAYLOR & SANDERS

                                                                17                                                        ____________________________________
                                                                                                                          J. BRUCE ALVERSON, ESQ.
                                                                18                                                        Nevada Bar No. 1339
                                                                                                                          KARIE N. WILSON, ESQ.
                                                                19                                                        Nevada Bar No. 7957
                                                                                                                          6605 Grand Montecito Pkwy, Ste. 200
                                                                20                                                        Las Vegas, NV 89149
                                                                                                                          702-384-7000 Phone
                                                                21                                                        702-385-7000 Fax
                                                                                                                          Attorneys for Defendants
                                                                22

                                                                23

                                                                24

                                                                                                                     3                                         KNW 26524
                                                                     Case 2:20-cv-00221-RFB-NJK Document 1 Filed 01/31/20 Page 4 of 11




                                                                 1                                     CERTIFICATE OF ELECTRONIC SERVICE

                                                                 2             I certify that on the 31st day of January, 2020, service of the above and foregoing

                                                                 3   DEFENDANT MIHIR TRANSPORTATION, INC.’S NOTICE OF REMOVAL was made

                                                                 4   by electronically filing a true and correct copy of the same to each party addressed as follows:

                                                                 5   Brian K. Harris, Esq.
                                                                     brian@harrislawyers.com
                                                                 6   Christian N. Griffin, Esq.
                                                                     cgriffin@harrislawyers.net
                                                                 7   HARRIS & HARRIS
                                                                     1645 Village Center Circle, Ste. 60
                                                                 8   Las Vegas, NV 89134
                                                                     702-880-4529 Phone
                                                                 9   702-880-4528 Fax
                                                                     Attorneys for Plaintiffs
                                                                10
ALVERSON TAYLOR & SANDERS




                                                                11
                            6605 GRAND MONTECITO PKWY STE 200




                                                                12                                                               ____________________________________
                                                                                                                                 Employee of ALVERSON TAYLOR & SANDERS
                                    LAS VEGAS, NV 89149
                                        (702) 384-7000




                                                                13
                                          LAWYERS




                                                                14

                                                                15

                                                                16

                                                                17

                                                                18

                                                                19

                                                                20

                                                                21

                                                                22

                                                                23
                                                                     n:\bruce.grp\z-client\26524\pleadings\notice removal.docx

                                                                24

                                                                                                                                   4                            KNW 26524
Case 2:20-cv-00221-RFB-NJK Document 1 Filed 01/31/20 Page 5 of 11




                      EXHIBIT A
Case 2:20-cv-00221-RFB-NJK Document 1 Filed 01/31/20 Page 6 of 11
                                                        Electronically Filed
                                                        12/12/2019 10:42 AM
                                                        Steven D. Grierson
                                                        CLERK OF THE COURT




                                                    CASE NO: A-19-806817-C
                                                             Department 23




                       Case Number: A-19-806817-C
Case 2:20-cv-00221-RFB-NJK Document 1 Filed 01/31/20 Page 7 of 11
Case 2:20-cv-00221-RFB-NJK Document 1 Filed 01/31/20 Page 8 of 11
Case 2:20-cv-00221-RFB-NJK Document 1 Filed 01/31/20 Page 9 of 11
Case 2:20-cv-00221-RFB-NJK Document 1 Filed 01/31/20 Page 10 of 11
Case 2:20-cv-00221-RFB-NJK Document 1 Filed 01/31/20 Page 11 of 11
